     Case 2:12-cv-00601-ROS Document 3522 Filed 03/16/20 Page 1 of 10



 1   Jared Keenan (Bar No. 027068)
     Casey Arellano (Bar No. 031242)
 2   ACLU FOUNDATION OF ARIZONA
     3707 North 7th Street, Suite 235
 3   Phoenix, Arizona 85013
     Telephone: (602) 650-1854
 4   Email: jkeenan@acluaz.org
             carellano@acluaz.org
 5   Attorneys for Plaintiffs Shawn Jensen, Stephen Swartz,
 6   Sonia Rodriguez, Christina Verduzco, Jackie Thomas,
     Jeremy Smith, Robert Gamez, Maryanne Chisholm,
 7   Desiree Licci, Joseph Hefner, Joshua Polson, and
     Charlotte Wells, on behalf of themselves and all others
 8   similarly situated
     [ADDITIONAL COUNSEL LISTED ON
 9   SIGNATURE PAGE]
10   Asim Dietrich (Bar No. 027927)
     ARIZONA CENTER FOR DISABILITY LAW
11   5025 East Washington Street, Suite 202
     Phoenix, Arizona 85034
12   Telephone: (602) 274-6287
     Email: adietrich@azdisabilitylaw.org
13   Attorneys for Plaintiff Arizona Center for Disability Law
14   [ADDITIONAL COUNSEL LISTED ON
     SIGNATURE PAGE]
15
16                            UNITED STATES DISTRICT COURT

17                                  DISTRICT OF ARIZONA

18   Victor Parsons; Shawn Jensen; Stephen Swartz;             No. CV 12-00601-PHX-ROS
     Dustin Brislan; Sonia Rodriguez; Christina
19   Verduzco; Jackie Thomas; Jeremy Smith; Robert
     Gamez; Maryanne Chisholm; Desiree Licci; Joseph             DECLARATION OF
20   Hefner; Joshua Polson; and Charlotte Wells, on              RITA K. LOMIO
     behalf of themselves and all others similarly
21   situated; and Arizona Center for Disability Law,
                          Plaintiffs,
22           v.
23   David Shinn, Director, Arizona Department of
     Corrections; and Richard Pratt, Division Director,
24   Division of Health Services Contract Monitoring
     Bureau, Arizona Department of Corrections, in their
25   official capacities,
26                        Defendants.

27
28
     Case 2:12-cv-00601-ROS Document 3522 Filed 03/16/20 Page 2 of 10



 1          I, Rita K. Lomio, declare:
 2          1.        I am an attorney licensed to practice before the courts of the State of
 3   California, and admitted to this Court pro hac vice. I am a staff attorney at the Prison Law
 4   Office, and an attorney of record to the plaintiff class in this litigation.
 5          2.        On March 11-12, 2020, I participated in a monitoring tour of Arizona State
 6   Prison Complex (“ASPC”)-Florence.
 7          3.        Class members on multiple yards at ASPC-Florence reported to me that they
 8   had not received information from custody or medical staff about COVID-19. Class
 9   members reported that what they knew about the disease came from watching television.
10   One class member told me that he had heard that COVID-19 is a “Chinese bioweapon.”
11   Another asked me if it was true that COVID-19 was “hoax,” as that is what he had heard
12   on television.
13
14   South Unit
15          4.        On March 11, 2020, I visited South Unit. There, I spoke with at least 22
16   class members, including people with stage 4 cancer, hypertension, asthma, and chronic
17   obstructive pulmonary disease (“COPD”). Seven of the class members I spoke with were
18   at least 70 years old.
19          5.        Class members reported that they have to purchase soap in order to wash
20   their hands and clean themselves in the shower, and that they can place an order once a
21   week. They reported that there is soap in the bathroom only if an incarcerated person
22   purchases and donates it. One class member showed me his commissary list. I directed
23   escort staff to take photographs of the page listing the types and prices of available soap.
24   Defendants have not yet produced those photographs to Plaintiffs’ counsel.
25          6.        Class members housed on South Unit reported that there was no hand
26   sanitizer available in their housing units, the dining hall, or the recreational yard. I visited
27   Buildings 1, 2, 7, and 8 with Maya Abela, an attorney at the Arizona Center for Disability
28   Law, and Tania Amarillas, an investigator at the Prison Law Office. Those buildings all
     Case 2:12-cv-00601-ROS Document 3522 Filed 03/16/20 Page 3 of 10



 1   have dorm-style housing, which are split into separate “runs,” each of which houses a
 2   number of people in very close quarters. I did not see any hand sanitizer dispensers in
 3   those buildings.
 4          7.     One class member reported that he works in the kitchen and that sometimes
 5   the soap dispensers in his work area are empty and not filled for a couple days, even when
 6   custody staff is told that they are empty.
 7          8.     I visited the medical clinic on South Unit with Ms. Abela and Gosia
 8   Zawislak, an attorney at the Arizona Center for Disability Law. Ms. Abela and I spoke
 9   with Michelle Diaz, who identified herself as the Assistant Director of Nursing
10   (“ADON”). ADON Diaz showed us a copy of the COVID-19 screening instrument that
11   she had received by email.       She reported that she had not yet received training or
12   instruction on it, but that she had been informed it would go into effect on March 16,
13   2020. I requested a copy of the screening instrument from Katherine Hanna, the attorney
14   for the Arizona Department of Corrections (“ADC”) who was accompanying us on South
15   Unit. Defendants have not yet produced the screening instrument to Plaintiffs’ counsel.
16          9.     ADON Diaz said that the isolation cells at ASPC-Florence are located in
17   Central Unit and are currently full.
18          10.    ADON Diaz said that she received an email in early March 2020, attaching
19   informational sheets about COVID-19 created by the Centers for Disease Control and
20   Prevention. I saw such sheets posted on the outside of the clinic, by the door to the dental
21   clinic. I directed escort staff to take photographs of the sheets. Defendants have not yet
22   produced those photographs to Plaintiffs’ counsel. The medical clinic is a significant
23   distance away from many of the dorms on South Unit.
24
25   North Unit
26          11.    On March 12, 2020, I visited North Unit with Ms. Abela and Ms. Zawislak.
27   There, I spoke with at least ten class members, including people with end-stage renal
28   disease, hypertension, hepatitis C, and diabetes. One class member I spoke with was 64

                                                  -2-
     Case 2:12-cv-00601-ROS Document 3522 Filed 03/16/20 Page 4 of 10



 1   years old. Another was 77 years old. Class members again reported that they had not
 2   been provided with information about COVID-19 from custody or medical staff and that
 3   they had to purchase their own soap in order to wash their hands and clean themselves in
 4   the shower.
 5          12.     I visited the medical clinic on North Unit with Ms. Abela and Ms. Zawislak.
 6   We observed a hand sanitizer dispenser that had been marked “Out” with what appeared
 7   to be a Post-It Note. At the clinic, Ms. Abela and I spoke with Ms. Fox, who identified
 8   herself as the Assistant Director of Nursing. ADON Fox said that she thought that that
 9   was the only dispenser in the clinic. I directed escort staff to take a photograph of the
10   dispenser. Defendants have not yet produced that photograph to Plaintiffs’ counsel.
11          13.     ADON Fox stated that she did not think there were restrooms for
12   incarcerated people in the clinic. I directed escort staff to take photographs of the signs on
13   two restrooms pertaining to access by incarcerated people. Defendants have not yet
14   produced those photographs to Plaintiffs’ counsel.
15          14.     I observed information about COVID-19 posted in a hallway in the clinic.
16   A patient was sitting in a chair beneath the posting. It would have been difficult for
17   people to read the posting; they would have to be allowed inside the medical clinic and to
18   stand in the hallway as they read through the posting. I directed escort staff to take a
19   photograph of the posted information. Defendants have not yet produced that photograph
20   to Plaintiffs’ counsel.
21
22   Central Unit
23          15.     On March 12, 2020, I also visited housing units within ASPC-Florence’s
24   Central Unit with Corene Kendrick, an attorney at the Prison Law Office. There, I spoke
25   with at least ten class members who were housed individually in cells, including people
26   with diabetes, hypertension, congestive heart failure, and COPD, one of whom was 66
27   years old.     Class members again reported that they had not been provided with
28   information about COVID-19 from custody or medical staff and that they had to purchase

                                                  -3-
     Case 2:12-cv-00601-ROS Document 3522 Filed 03/16/20 Page 5 of 10



 1   their own soap in order to wash their hands and clean themselves in the shower.
 2          16.    One class member reported that he had difficulty using his sink because
 3   only the “extra hot water” worked (the sink has separate hot and cold water faucets), he
 4   had to push the button for water to flow (the flow would stop when he stopped pressing
 5   the button), and he has been unable to use his right hand following a stroke.
 6
 7   Meeting with Facility Healthcare Staff
 8          17.    The morning of March 12, 2020, Ms. Kendrick, Mr. In, and I met with
 9   Defendant Richard Pratt; Spencer Sego, the Facility Health Administrator (“FHA”);
10   Dr. V. Gilreath, the Site Medical Director; Erin Abel, who identified herself as the
11   Program Manager of Kasson Mental Health Unit; and ADON Diaz, who identified herself
12   as the Senior ADON. Timothy Bojanowski, an attorney for the Arizona Department of
13   Corrections, and Sarah Barnes, an attorney for Centurion of Arizona, LLC, also were
14   present.
15          18.    During the meeting, Ms. Kendrick and I asked about plans to prevent and
16   manage COVID-19 in the prison. We asked about the screening instrument ADON Diaz
17   had shown me in South Clinic. FHA Sego reported that he believed the instrument was
18   already being used on intake, and that there was a meeting that afternoon to discuss
19   whether it would be used when inmate workers returned to the prison. He said that the
20   “Department of Public Health” had not issued any recommendations about whether
21   temperatures should be taken of staff (as opposed to incarcerated people).
22          19.    When we asked whether there was any planned education or outreach to
23   incarcerated people or staff regarding COVID-19, Mr. Pratt responded, “I haven’t seen
24   anything yet.” He said that it would be an “ongoing discussion with Public Health.”
25   Dr. Gilreath then added that “Maricopa County has put something out” and that he was
26   discussing inviting them into the prison to lecture on it. I asked whether anyone had
27   conducted public health education in a prison setting before. FHA Sego responded that
28   they could put something on the CCTV inmate television channel and that in the past they

                                                 -4-
     Case 2:12-cv-00601-ROS Document 3522 Filed 03/16/20 Page 6 of 10



 1   had held town halls where “all inmates get together one time per month.”
 2          20.     Dr. Gilreath later commented, “I’m listening to things in French, Italian,
 3   what have you. . . . They say this thing will die by itself.” He also observed, unprompted,
 4   that there are people with dengue who do not receive treatment. When I asked if there
 5   was anything that he thought people in prison should be doing now to prevent COVID-19,
 6   he responded that it was important to “take a bath every day, shower, wash your hands.”
 7   Ms. Barnes then said that there are “sanitizer” and “sani-wipes” “everywhere.”
 8   Dr. Gilreath then offered: “The first case was not in China, it was in Germany. It’s
 9   convoluted.”
10          21.     Ms. Kendrick observed that, for years, Plaintiffs’ counsel in Parsons has
11   reported that our clients have limited access to cleaning supplies and that there are charges
12   for soap. Ms. Barnes responded: “That’s something ADC would have to address.”
13          22.     Ms. Kendrick then detailed reports she had received the day before from
14   class members that custody staff had searched Housing Unit 10 on March 10, 2020, and
15   confiscated “extra” soap, towels, and wash clothes.          Dr. Gilreath responded that
16   incarcerated people were hiding contraband in the ceiling and “I said we should get rid of
17   ceilings. I made them aware of it.” He continued that “DOC is responsible for our safety.
18   And if they go in there and confiscate stuff, there’s usually a reason for it.” FHA Sego
19   said that he talks to the warden every day and would raise the matter with him.
20          23.     I asked what the plan was for isolation of people with confirmed or
21   suspected COVID-19 infections, including whether ASPC-Florence was coordinating
22   with other prisons. Centurion staff responded that there are only three isolation cells at
23   ASPC-Florence, and that they would need to discuss later “shifting guys around.”
24          24.     I asked whether ADC or Centurion had reached out to community hospitals
25   to begin coordination, and raised a concern that if there is an outbreak in the prison, there
26   probably also will be one in the community, and hospital beds will be scarce and
27   potentially not available to incarcerated people. FHA Sego responded that they had begun
28   “some discussion” with the hospitals and agreed that if an outbreak occurs, the hospitals

                                                  -5-
     Case 2:12-cv-00601-ROS Document 3522 Filed 03/16/20 Page 7 of 10



 1   will be crowded and the “community will take care of community first, and then us
 2   second.” He said that the matter would be discussed later that afternoon with the warden,
 3   Dr. Gilreath, and Northern Region Operations Director Kevin Curran.
 4         25.    The warden escorted Ms. Kendrick and me in the afternoon until we
 5   concluded our tour around 4:30 pm.
 6
 7         I declare under penalty of perjury that the foregoing is true and correct.
 8         Executed on March 16, 2020, in Berkeley, California.
 9
                                               s/ Rita K. Lomio
10                                             Rita K. Lomio
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -6-
     Case 2:12-cv-00601-ROS Document 3522 Filed 03/16/20 Page 8 of 10



 1
     ADDITIONAL COUNSEL              By: s/ Corene T. Kendrick
 2   OF RECORD:                         Donald Specter (Cal. 83925)*
                                        Alison Hardy (Cal. 135966)*
 3                                      Sara Norman (Cal. 189536)*
                                        Corene T. Kendrick (Cal. 226642)*
 4                                      Rita K. Lomio (Cal. 254501)*
                                        PRISON LAW OFFICE
 5                                      1917 Fifth Street
                                        Berkeley, California 94710
 6                                      Telephone: (510) 280-2621
                                        Email: dspecter@prisonlaw.com
 7                                                ahardy@prisonlaw.com
                                                  snorman@prisonlaw.com
 8                                                ckendrick@prisonlaw.com
                                                  rlomio@prisonlaw.com
 9
                                        *Admitted pro hac vice
10
                                        David C. Fathi (Wash. 24893)*
11                                      Amy Fettig (D.C. 484883)**
                                        Eunice Hyunhye Cho (Wash. 53711)*
12                                      ACLU NATIONAL PRISON PROJECT
                                        915 15th Street N.W., 7th Floor
13                                      Washington, D.C. 20005
                                        Telephone: (202) 548-6603
14                                      Email: dfathi@aclu.org
                                                 afettig@aclu.org
15                                               echo@aclu.org
16                                      *Admitted pro hac vice. Not admitted in DC;
                                         practice limited to federal courts.
17                                      **Admitted pro hac vice
18                                      Jared Keenan (Bar No. 027068)
                                        Casey Arellano (Bar No. 031242)
19                                      ACLU FOUNDATION OF ARIZONA
                                        3707 North 7th Street, Suite 235
20                                      Phoenix, Arizona 85013
                                        Telephone: (602) 650-1854
21                                      Email:    jkeenan@acluaz.org
                                               carellano@acluaz.org
22
                                        Daniel C. Barr (Bar No. 010149)
23                                      Amelia M. Gerlicher (Bar No. 023966)
                                        John H. Gray (Bar No. 028107)
24                                      PERKINS COIE LLP
                                        2901 N. Central Avenue, Suite 2000
25                                      Phoenix, Arizona 85012
                                        Telephone: (602) 351-8000
26                                      Email: dbarr@perkinscoie.com
                                                 agerlicher@perkinscoie.com
27                                               jhgray@perkinscoie.com
28

                                         -7-
     Case 2:12-cv-00601-ROS Document 3522 Filed 03/16/20 Page 9 of 10



 1                                   Attorneys for Plaintiffs Shawn Jensen; Stephen
                                     Swartz; Sonia Rodriguez; Christina Verduzco;
 2                                   Jackie Thomas; Jeremy Smith; Robert Gamez;
                                     Maryanne Chisholm; Desiree Licci; Joseph
 3                                   Hefner; Joshua Polson; and Charlotte Wells, on
                                     behalf of themselves and all others similarly
 4                                   situated
 5
                                     ARIZONA CENTER FOR DISABILITY LAW
 6
                                     By:     s/ Maya Abela
 7                                         Rose A. Daly-Rooney (Bar No. 015690)
                                           J.J. Rico (Bar No. 021292)
 8                                         Maya Abela (Bar No. 027232)
                                           ARIZONA CENTER FOR DISABILITY
 9                                         LAW
                                           177 North Church Avenue, Suite 800
10                                         Tucson, Arizona 85701
                                           Telephone: (520) 327-9547
11                                         Email: rdalyrooney@azdisabilitylaw.org
                                                      jrico@azdisabilitylaw.org
12                                                    mabela@azdisabilitylaw.org
13                                         Asim Dietrich (Bar No. 027927)
                                           5025 East Washington St., Ste. 202
14                                         Phoenix, Arizona 85034
                                           Telephone: (602) 274-6287
15                                         Email: adietrich@azdisabilitylaw.com
16                                   Attorneys for Arizona Center for Disability Law
17
18
19
20
21
22
23
24
25
26
27
28

                                           -8-
     Case 2:12-cv-00601-ROS Document 3522 Filed 03/16/20 Page 10 of 10



 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on March 16, 2020, I electronically transmitted the above

 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a

 4   Notice of Electronic Filing to the following CM/ECF registrants:

 5
 6                                     Michael E. Gottfried
                                          Lucy M. Rand
 7                             Assistant Arizona Attorneys General
                                  Michael.Gottfried@azag.gov
 8                                    Lucy.Rand@azag.gov
 9                                     Daniel P. Struck
                                         Rachel Love
10                                 Timothy J. Bojanowski
                                      Nicholas D. Acedo
11                                    Ashlee B. Hesman
                                        Jacob B. Lee
12                                     Timothy M. Ray
                                     Richard M. Valenti
13                      STRUCK LOVE BOJANOWSKI & ACEDO, PLC
                                  dstruck@strucklove.com
14                                 rlove@strucklove.com
                               tbojanowski@strucklove.com
15                                nacedo@strucklove.com
                                 ahesman@strucklove.com
16                                  jlee@strucklove.com
17                                  tray@strucklove.com
                                  rvalenti@strucklove.com
18                                   Attorneys for Defendants
19
20
21                                                                   s/ C. Kendrick

22
23
24
25
26
27
28

                                                -9-
